 


110 HR 3972 IH: To amend the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 to exempt from the means test in bankruptcy cases, for a limited period, qualifying reserve-component members who, after September 11, 2001, are called to active duty or to perform a homeland defense activity for not less than 60 days.
U.S. House of Representatives
2007-10-25
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
110th CONGRESS
1st Session
H. R. 3972 
IN THE HOUSE OF REPRESENTATIVES 
 
October 25, 2007 
Ms. Schakowsky (for herself, Mr. Jefferson, Mr. Brady of Pennsylvania, Mr. McGovern, Ms. Jackson-Lee of Texas, Mr. Gilchrest, Ms. Hooley, Mr. Farr, Mr. Duncan, Ms. Foxx, Mr. Gordon of Tennessee, Mr. Tierney, Mr. Blumenauer, Mr. Abercrombie, Mr. Kucinich, Mr. Hastings of Florida, Mr. Andrews, Mr. Fattah, Mr. Butterfield, Ms. Harman, Mr. Rush, Mr. Hare, Mr. Costello, Mr. Ehlers, Mr. Michaud, Mr. Jones of North Carolina, Mr. Honda, and Ms. Shea-Porter) introduced the following bill; which was referred to the Committee on the Judiciary
 
A BILL 
To amend the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 to exempt from the means test in bankruptcy cases, for a limited period, qualifying reserve-component members who, after September 11, 2001, are called to active duty or to perform a homeland defense activity for not less than 60 days. 
 
 
1.AmendmentSection 101(a)(2)(C) of the Bankruptcy Abuse Prevention and Consumer Protection Act of 2005 (Public Law 109–8) is amended by adding at the end of paragraph (2) of section 707(b) of title 11 of the United States Code, as added by such Act, the following: 
 
(E)Subparagraphs (A) through (C) shall not apply, and the court may not dismiss or convert a case filed under this chapter based on any form of means testing— 
(i) 
(I)while the debtor is on, and during the 180-day period beginning immediately after the debtor is released from, a period of active duty (as defined in section 101(d)(1) of title 10) of not less than 60 days; or 
(II)while the debtor is performing, and during the 180-day period beginning immediately after the debtor is no longer performing, a homeland defense activity (as defined in section 901(1) of title 32) performed for a period of not less than 60 days; and 
(ii)if after September 11, 2001, the debtor while a member of a reserve component of the Armed Forces or a member of the National Guard, was called to such active duty or performed such homeland defense activity.. 
2.Effective date; application of amendment 
(a)Effective DateExcept as provided in subsection (b), this Act and the amendment made by this Act shall take effect on April 20, 2005. 
(b)Application of AmendmentsThe amendment made by this Act shall apply only with respect to cases commenced under title 11 of the United States Code after April 20, 2005. 
 
